DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 01/14/2022.
Claims 1, 11, and 19 have been amended. Claims 1 – 5 and 7 – 21 are pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) dated 10/14/2021 has been received and considered.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5 and 7 – 21 have been considered but they are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 7 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2018/0314847 A1) (hereafter Yeo), in view of Harras (US 2019/0028273 A1) (hereafter Harras), in view of Raleigh et al. (US 20190261222) (hereafter Raleigh), and in view of Karamcheti et al. (US 2009/0157989) (hereafter Karamcheti.)

Regarding claim 1 Yao teaches: A system comprising: A system comprising: 
[a logging component to monitor operation of a memory sub-system and generate memory sub-system debug log data operable for debugging the memory sub-system, the debug log data comprising statistical information that describes the operation of the memory sub-system over a period of time; a memory component storing the memory sub-system debug log data;] (Raleigh)
and a processing device, operatively coupled with the memory component, to perform operations comprising: (Yao, in Para. [0005] discloses “The method includes receiving, at data processing hardware, a shared read access command from a sharor sharing read access to a sharee for a document stored on memory hardware in communication with the data processing hardware.” Yao, in Para. [0148] discloses “The computing device 1900 includes a processor 1910, memory 1920, a storage device 1930, a high-speed interface/controller 1940 connecting to the memory 1920 and high-speed expansion ports 1950, and a low speed interface/controller 1960 connecting to low speed bus 1970 and storage device 1930.”)
[receiving, from a host system, a request for the memory sub-system debug log data;] (Raleigh)
[determining a size of the requested memory sub-system debug log data satisfies a threshold size condition that defines a threshold size for the memory sub-system log data] (Karamcheti)
[the determining the size of the requested memory sub-system debug log data satisfies the threshold size condition comprising determining the size of the requested memory sub-system debug log data exceeds a size of an asymmetric encryption key provisioned to the system;] (Karamcheti)
generating a symmetric encryption key for encrypting the requested memory-sub-system log data (Yao, in Para. [0105] discloses “the remote system 1140 executes a Searchable Symmetric Encryption (SSE) manager 1160 for managing access to the encrypted documents 1200 within the data storage 1150.”)
[based on determining the size of the requested memory sub-system debug log data satisfies the threshold size condition;] (Karamcheti)
(Examiner note: encryption the log data is met by the encryption of relevant metadata comprising access information, i.e. the read/write access token) (Yao, in Para. [0105] discloses “the remote system 1140 executes a Searchable Symmetric Encryption (SSE) manager 1160 for managing access to the encrypted documents 1200 within the data storage 1150” Yao, in Para. [0012] discloses “create the metadata for the document; encrypt the metadata for the document using the read key; and send the shared write access permissions to the sharee over a secure and authenticated communication link”);
[encrypting the symmetric encryption key using the asymmetric encryption key, the encrypting of the symmetric encryption key producing an encrypted encryption key;] (Harras)
generating an encrypted data payload comprising the encrypted encryption key and the encrypted memory sub-system debug log data (Examiner note: the payload is met by the read/write access tokens comprising both the access/login information and encryption/decryption keys) (Yao, in Para. [0109] discloses “the method includes receiving, at the data processing hardware, a write access token from the sharee based on the write key for the document, the document identifier, the sharee identifier and the sharee cryptographic key.”); 
and sending the encrypted data payload to the host system in response to the request received from the host system (Yao, in Para. [0011] discloses “Sending a read access token for the sharee may include the cryptographic read access value and the encrypted metadata for the document to the distributed storage system.”).
Yao fails to explicitly teach: encrypting the symmetric encryption key using the asymmetric encryption key, the encrypting of the symmetric encryption key producing an encrypted encryption key;
Harras from the analogous technical field teaches: encrypting the symmetric encryption key using the asymmetric encryption key, the encrypting of the symmetric encryption key producing an encrypted encryption key;
(Harras, im Para. [0029] discloses “to convert from plaintext to ciphertext or vice versa, whilst symmetrical keys/encryptions are mainly considered here although the method is also useable for asymmetrical keys.” Harras, im Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used” Harras, im Para. [0325] discloses “data, but in particular cryptographic keys with a, to be renewed at certain intervals, key, here referred to as Timekey, encrypted and then split in several parts on a randomly filled, stored storage medium”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses the data/keys encryption by symmetric and asymmetric cryptographic algorithms and keys in order to achieve higher security level of the data management in the system (Harras, [0029, 0308]).
Yao, as modified by Harris, fails to explicitly teach: a logging component to monitor operation of a memory sub-system and generate memory sub-system debug log data operable for debugging the memory sub-system, the debug log data comprising statistical information that describes the operation of the memory sub-system over a period of time; a memory component storing the memory sub-system debug log data;
receiving, from a host system, a request for the memory sub-system debug log data;
Raleigh from the analogous technical field teaches: a logging component to monitor operation of a memory sub-system and generate memory sub-system debug log data operable for debugging the memory sub-system, the debug log data comprising statistical information that describes the operation of the memory sub-system over a period of time; a memory component storing the memory sub-system debug log data (Raliegh, in Para. [0198] discloses “the log files are generated for individual service controller applications. In some embodiments, log forwarder 214 sends a system log, an information log, a debug log, an error log, information about a fatal event, etc.” Raliegh, in Para. [0210] discloses “the information provided by notification agent 234 includes unsolicited notifications of events (e.g., disk full, memory error, SNMP traps, etc.).” Raliegh, in Para. [0224] discloses “service processor 115, at least in part, is implemented in and/or stored on secure non-volatile memory (e.g., non-volatile memory can be secure non-volatile memory) that is not accessible without pass keys and/or other security mechanisms”);
receiving, from a host system, a request for the memory sub-system debug log data; (Examiner note: memory related debug log data request is met by communication of notification agents comprising variety of log data including those related to the memory failures) (Raliegh, in Para. [0203] discloses “the information provided by notification agent 228 includes unsolicited notifications of events (e.g., disk full, memory error, SNMP traps, etc.). Raliegh, in Para. [0205] discloses “EAI server 128 generates log files, and log forwarder 230 sends the log files to monitoring element 188” Raliegh, in Para. [0205] discloses “the log files are generated for individual service controller applications. In some embodiments, log forwarder 230 sends a system log, an information log, a debug log, an error log, information about a fatal event, etc.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Harras, in view of the teaching of Raleigh, which discloses monitoring and debugging of different system components failure including memory in order to improve reliability of computational components in the system (Raleigh, [0198, 0203, 0205, 0210, 0224]).
Yao, as modified by Harris and Raleigh, fails to explicitly teach: 
determining a size of the requested memory sub-system debug log data satisfies a threshold size condition that defines a threshold size for the memory sub-system log data 
the determining the size of the requested memory sub-system debug log data satisfies the threshold size condition comprising determining the size of the requested memory sub-system debug log data exceeds a size of an asymmetric encryption key provisioned to the system;

Karamcheti from the analogous technical field teaches: determining a size of the requested memory sub-system debug log data satisfies a threshold size condition that defines a threshold size for the memory sub-system log data (Karamcheti, in Para. [0096] discloses “In implementations where metadata stored in a bank of an asymmetric memory component is maintained in the form of a log, it is conceivable that the size of the log eventually may outgrow the memory capacity of the metadata eraseblock(s) in which the log is stored.”)
 the determining the size of the requested memory sub-system debug log data satisfies the threshold size condition comprising determining the size of the requested memory sub-system debug log data exceeds a size of an asymmetric encryption key provisioned to the system (Karamcheti, in Para. [0096] further discloses “the memory space allocated for the log may be selected such that it is highly unlikely that the allocated memory space will be exceeded before the asymmetric memory system fails.” Karamcheti, in Para. [0101] discloses “When the log is determined to exceed this predefined, threshold capacity of Eraseblock 2, it is collapsed again and the resultant, smaller version of the log is rewritten to Eraseblock 1 of Bank 510”).
based on determining the size of the requested memory sub-system debug log data satisfies the threshold size condition (Karamcheti, in Para. [0017] discloses “It may be detected that a current size of the log maintained in the first physical block reserved exclusively for storing metadata exceeds a predetermined threshold value.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Harras and Raleigh, in view of the teaching of Karamcheti, which discloses memory managing based on the predefined threshold for the storage capacity in order to optimize storage of the log data files of different size in the memory (Karamcheti, [0017, 0096, 0101]).

Regarding claim 2 Yao, as modified by Harris, Raleigh, and Karamcheti, teaches: The system of claim 1, further comprising a two-way communication port, and the request is received via the two-way communication port (Examiner note: the two-way communication port is met by the high-speed expansion port 1950) (Yao, in Para. [0148] discloses “The computing device 1900 includes a processor 1910, memory 1920, a storage device 1930, a high-speed interface/controller 1940 connecting to the memory 1920 and high-speed expansion ports 1950, and a low speed interface/controller 1960 connecting to low speed bus 1970 and storage device 1930.”).

Regarding claim 3 Yao, as modified by Harris, Raleigh, and Karamcheti, teaches: The system of claim 1, further comprising a host interface to facilitate communication with the host system, wherein the request corresponds to one or more commands received from the host system via the host interface (Yao, in Para. [0017] discloses “The system includes a sharor device, a sharee device, data processing hardware of the storage system in communication with the sharor device and the sharee device, and memory hardware in communication with the data processing hardware.”).

Regarding claim 4 Yao, as modified by Raleigh, and Karamcheti, fails to explicitly teach: The system of claim 1, further comprising a key store to store the asymmetric encryption key.  
Harras, from the analogous technical field teaches: The system of claim 1, further comprising a key store to store the asymmetric encryption key (Harras, im Para. [0192] discloses “Strong asymmetric encryption (in addition to https encryption) should be used for transmission.” Harras, im Para. [0325] discloses “data, but in particular cryptographic keys with a, to be renewed at certain intervals, key, here referred to as Timekey, encrypted and then split in several parts on a randomly filled, stored storage medium”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Raleigh, and Karamcheti, in view of the teaching of Harras which discloses a storage medium to store cryptographic keys in order to achieve higher security level of the cryptographic keys management in the system (Harras, [0192, 0325]).

Regarding claim 5 Yao, as modified by Harris, and Karamcheti, fails to explicitly teach: The system of claim 1, wherein the memory sub-system debug log data comprises one or more of: a read/write histogram, a valid logic block addressing count, a cumulative count of asynchronous power cycles, a cumulative count of total bytes written 
Raleigh from the analogous technical field teaches: The system of claim 1, wherein the memory sub-system debug log data comprises one or more of: a read/write histogram, a valid logic block addressing count, a cumulative count of asynchronous power cycles, a cumulative count of total bytes written to the memory sub-system, bit error count histograms for each logical unit number, error recovery statistics, a cumulative count of firmware background or foreground tasks, an aggregated write-read temperature, power-on hours, highest or lowest temperature of the memory sub-system, and a number of host interface errors (Examiner note: variety of a system information included in debug log files is met by a variety of system information in debug log files generated in response to a fraud alert) (Raliegh, in Para. [0167] discloses “portal application server 112 generates log files, and log forwarder 184 sends the log files to monitoring element 188.” Raliegh, in Para. [0176] discloses “A fraud alert can also include information such as, for example, the time the event was detected, the associated subscriber identifier, device identifier, suggested remediation actions, an error code, a rule to be added in the network elements that perform policy charging and rules function (PCRF) or policy charging and enforcement function (PCEF) tasks or to the gateway GPRS support node (GGSN), or any other information that could be useful to understand or mitigate fraudulent activity” Raliegh, in Para. [0353] discloses “the processing thread is an asynchronous software or firmware program running on a gateway or server CPU” Raliegh, in Para. [0198] discloses “the log files are generated for individual service controller applications. In some embodiments, log forwarder 214 sends a system log, an information log, a debug log, an error log, information about a fatal event, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Harras and Karamcheti, in view of the teaching of Raleigh, which discloses generation of debug log files comprising a variety of system information in order to improve debugging efficiency of computational components in the system (Raleigh, [0167, 0176, 0198, 0353]).

Regarding claim 7 Yao, as modified by Harris, Raleigh, and Karamcheti, teaches: The system of claim 1, wherein generating the symmetric encryption key is based on Advanced Encryption Standard (AES) (Yao, in Para. [0177] discloses “The client device 2120 may execute an encryption module 2305 or access the encryption module 2305 to randomly select an Advanced Encryption Standard (AES) key for use in applying the random permutation on the data blocks 2102 as well as encrypting, decrypting, and reencrypting the data blocks 2102.”).

Regarding claim 8 Yao, as modified by Raleigh, and Karamcheti, fails to explicitly teach: The system of claim 1, wherein generating the symmetric encryption key comprises: generating, by a random number generator, a random number; and 
Harras, from the analogous technical field teaches: The system of claim 1, wherein generating the symmetric encryption key comprises: generating, by a random number generator, a random number (Harras, in Para. [389] discloses “The random number generator of the timer hardware extension could operate on the principle of thermal noises of resistors in combination with voltage fluctuations in Z-diodes.”) and deriving the symmetric encryption key from the random number using a key derivation function (Harras, in Para. [392] discloses “Random numbers are mostly needed to generate cryptological keys (Original keys), such as the Timekey.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by  Raleigh, and Karamcheti, in view of the teaching of Harras which discloses cryptographic key generation using random number generator in order to improve efficiency of the encoding process (Harras, [0389, 0392]).

Regarding claim 9 Yao, as modified by Raleigh, and Karamcheti, fails to explicitly teach: The system of claim 1, wherein the asymmetric encryption key is generated using a Rivest-Shamir-Adleman (RSA) encryption algorithm.  
Harras, from the analogous technical field teaches: The system of claim 1, wherein the asymmetric encryption key is generated using a Rivest-Shamir-Adleman (RSA) encryption algorithm (Harras, in Para. [0559] discloses “with the help of e.g. RSA encryption (asymmetric keys) and storage of the private/ secret key in another secure location a similar security could be achieved”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Raleigh, and Karamcheti, in view of the teaching of Harras which discloses generation of an asymmetric keys using the RSA algorithm to in order to improve efficiency of the encoding process (Harras, [0559]).

Regarding claim 10 Yao, as modified by Raleigh, and Karamcheti, fails to explicitly teach:  The system of claim 1, wherein the asymmetric encryption key is a public key of an encryption key pair, the encryption key pair comprising the public key and a private key.
Harras, from the analogous technical field teaches: The system of claim 1, wherein the asymmetric encryption key is a public key of an encryption key pair, the encryption key pair comprising the public key and a private key (Harras, in Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used with an altered Masterkey and Timekey and a public key is created which is given to all communication partners”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Raleigh, and Karamcheti, in view of the teaching of Harras which discloses encryption using a generation of private and public keys in order to improve efficiency of the encoding process (Harras, [0308]).

Regarding claim 11, claim 11 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 depended on claim 11 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 depended on claim 11 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 depended on claim 11 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15 Yao, as modified by Harris and Karamcheti, fails to explicitly teach: The method of claim 11, further comprising accessing the requested memory sub-system log data from a logger component of the memory sub-system controller
Raleigh from the analogous technical field teaches: The method of claim 11, further comprising accessing the requested memory sub-system log data from a logger component of the memory sub-system controller (Examiner note: as noted above, memory related debug log data request is met by communication of notification agents comprising variety of log data including those related to the memory failures) (Raleigh, in Para. [0203] discloses “the information provided by notification agent 228 includes unsolicited notifications of events (e.g., disk full, memory error, SNMP traps, etc.). Raleigh, in Para. [0205] discloses “EAI server 128 generates log files, and log forwarder 230 sends the log files to monitoring element 188” Raleigh, in Para. [0205] discloses “the log files are generated for individual service controller applications. In some embodiments, log forwarder 230 sends a system log, an information log, a debug log, an error log, information about a fatal event, etc.” Raleigh, in Para. [0198] discloses “the log files are generated for individual service controller applications. In some embodiments, log forwarder 214 sends a system log, an information log, a debug log, an error log, information about a fatal event, etc.” Raleigh, in Para. [0210] discloses “the information provided by notification agent 234 includes unsolicited notifications of events (e.g., disk full, memory error, SNMP traps, etc.).” Raleigh, in Para. [0224] discloses “service processor 115, at least in part, is implemented in and/or stored on secure non-volatile memory (e.g., non-volatile memory can be secure non-volatile memory) that is not accessible without pass keys and/or other security mechanisms”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Harras, and Karamcheti, in view of the teaching of Raleigh, which discloses monitoring and debugging of different system components failure including memory in order to improve reliability of computational components in the system (Raleigh, [0198, 0203, 0205, 0210, 0224]).

Regarding claim 16 Yao, as modified by Harris, Raleigh, and Karamcheti, teaches: The method of claim 11, wherein: the generating of the symmetric encryption key comprises generating the encryption key based on Advanced Encryption Standard (AES) (Yao, in Para. [0177] discloses “The client device 2120 may execute an encryption module 2305 or access the encryption module 2305 to randomly select an Advanced Encryption Standard (AES) key for use in applying the random permutation on the data blocks 2102 as well as encrypting, decrypting, and reencrypting the data blocks 2102.”); 
 Yao, as modified by Raleigh, and Karamcheti, fails to explicitly teach: and the asymmetric encryption key is pre-generated using a Rivest-Shamir-Adleman (RSA) encryption algorithm.
Harras from the analogous technical field teaches: and the asymmetric encryption key is pre-generated using a Rivest-Shamir-Adleman (RSA) encryption algorithm (Harras, im Para. [0029] discloses “to convert from plaintext to ciphertext or vice versa, whilst symmetrical keys/encryptions are mainly considered here although the method is also useable for asymmetrical keys.” Harras, im Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Raleigh, and Karamcheti, in view of the teaching of Harras which discloses the data encryption by symmetric and asymmetric cryptographic algorithms and keys in order to achieve higher security level of the data management in the system (Harras, [0029, 0308]).

Regarding claim 17, claim 17 depended on claim 11 discloses a method that is substantially equivalent to the system of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18 Yao, as modified by Harris, Raleigh, and Karamcheti, teaches: The method of claim 11, wherein: 
[the asymmetric encryption key is a public key;]  
Docket No. 303.I23US128 Client Matter No. 2018-1420.00/USthe method further comprises: sending the encrypted data payload to a secure server, the secure server having a private key corresponding to the public key (Examiner note: as noted above, the payload is met by the read/write access tokens comprising both the access/login information and encryption/decryption keys) (Yao, in Para. [0109] discloses “the method includes receiving, at the data processing hardware, a write access token from the sharee based on the write key for the document, the document identifier, the sharee identifier and the sharee cryptographic key.” Yao, in Para. [0011] discloses “Sending a read access token for the sharee may include the cryptographic read access value and the encrypted metadata for the document to the distributed storage system.”)
[decrypting, at the secure server, the encrypted encryption key using the private key, the decrypting of the encrypted encryption key producing the symmetric encryption key; and decrypting the encrypted log data using the symmetric encryption key.]
Yao, as modified by Raleigh, and Karamcheti, fails to explicitly teach: 
the asymmetric encryption key is a public key;[
decrypting, at the secure server, the encrypted encryption key using the private key, the decrypting of the encrypted encryption key producing the symmetric encryption key; and decrypting the encrypted log data using the symmetric encryption key.
Harras, from the analogous technical field teaches: the asymmetric encryption key is a public key (Harras, in Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used with an altered Masterkey and Timekey and a public key is created which is given to all communication partners”);
decrypting, at the secure server, the encrypted encryption key using the private key, the decrypting of the encrypted encryption key producing the symmetric encryption (Harras, in Para. [0295] discloses “Client generates an e.g. 128-bit random number as a symmetric key (SS)” Harras, in Para. [0297] discloses “Server decrypts the SS with its private asymmetric key.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Raleigh, and Karamcheti, in view of the teaching of Harras which discloses the data encryption/decryption by symmetric and asymmetric cryptographic algorithms and corresponding public/private keys in order to achieve higher security level of the data management in the system (Harras, [0295, 0297, 0308]).

Regarding claim 19 Yao teaches: A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, configures the processing device to perform operations comprising: (Yao, in Para. [0005] discloses “The method includes receiving, at data processing hardware, a shared read access command from a sharor sharing read access to a sharee for a document stored on memory hardware in communication with the data processing hardware.” Yao, in Para. [0148] discloses “The computing device 1900 includes a processor 1910, memory 1920, a storage device 1930, a high-speed interface/controller 1940 connecting to the memory 1920 and high-speed expansion ports 1950, and a low speed interface/controller 1960 connecting to low speed bus 1970 and storage device 1930.”) 
receiving, from a host system, a request for memory sub-system debug log data operable for debugging the memory sub-system, the debug log data comprising statistical information that describes the operation of the memory sub-system over a period of time;] (Raleigh)
 determining whether a size of the requested memory sub-system log data satisfies a threshold size condition, (Examiner note: memory threshold size is met by the defined first/second size for each memory level) (Yao, in Para. [0043] discloses “for each memory level (l_i), the physical memory (RAM_i) has a defined first size to hold N_i data blocks (B) and the virtual memory (Shelter_i) has a defined second size to hold S_i data blocks (B)”),
[the determining the size of the requested memory sub-system debug log data satisfies the threshold size condition comprising determining the size of the requested memory sub-system debug log data exceeds a size of an asymmetric encryption key provisioned to the system;] (Karamcheti)
based on determining the size of the requested memory sub-system log data satisfies the threshold size condition, generating a symmetric encryption key for encrypting the requested memory-sub-system log data; (Yao, in Para. [0105] discloses “the remote system 1140 executes a Searchable Symmetric Encryption (SSE) manager 1160 for managing access to the encrypted documents 1200 within the data storage 1150” Yao, in Para. [0005] discloses “The shared read access request includes the sharee identifier, the document identifier, and a second cryptographic share value based on the read key for the document and a sharee cryptographic key associated with the sharee.”);
(Yao, in Para. [0105] discloses “the remote system 1140 executes a Searchable Symmetric Encryption (SSE) manager 1160 for managing access to the encrypted documents 1200 within the data storage 1150”);
[encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the encryption key producing an encrypted encryption key;] (Harras)
generating an encrypted data payload comprising the encrypted encryption key and the encrypted memory sub-system log data; (Examiner note: as noted above, the payload is met by the read/write access tokens comprising both the access/login information and encryption/decryption keys) (Yao, in Para. [0109] discloses “the method includes receiving, at the data processing hardware, a write access token from the sharee based on the write key for the document, the document identifier, the sharee identifier and the sharee cryptographic key.”); and sending the encrypted data payload to the host system in response to the request received from the host system (Yao, in Para. [0011] discloses “Sending a read access token for the sharee may include the cryptographic read access value and the encrypted metadata for the document to the distributed storage system.”).
Yao fails to explicitly teach: encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the encryption key producing an encrypted encryption key 
Harras from the analogous technical field teaches: encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the encryption key  (Harras, in Para. [0029] discloses “to convert from plaintext to ciphertext or vice versa, whilst symmetrical keys/encryptions are mainly considered here although the method is also useable for asymmetrical keys.” Harras, im Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses the data encryption by symmetric and asymmetric cryptographic algorithms and keys in order to achieve higher security level of the data management in the system (Harras, [0029, 0308]).
Yao, as modified by Harras, fails to explicitly teach: receiving, from a host system, a request for memory sub-system debug log data operable for debugging the memory sub-system, the debug log data comprising statistical information that describes the operation of the memory sub-system over a period of time;
Raleigh from the analogous technical field teaches: receiving, from a host system, a request for memory sub-system debug log data operable for debugging the memory sub-system, (Examiner note: memory related debug log data request is met by communication of notification agents comprising variety of log data including those related to the memory failures) (Raliegh, in Para. [0203] discloses “the information provided by notification agent 228 includes unsolicited notifications of events (e.g., disk full, memory error, SNMP traps, etc.). Raliegh, in Para. [0205] discloses “EAI server 128 generates log files, and log forwarder 230 sends the log files to monitoring element 188” Raliegh, in Para. [0205] discloses “the log files are generated for individual service controller applications. In some embodiments, log forwarder 230 sends a system log, an information log, a debug log, an error log, information about a fatal event, etc.”), the debug log data comprising statistical information that describes the operation of the memory sub-system over a period of time (Raliegh, in Para. [0198] discloses “the log files are generated for individual service controller applications. In some embodiments, log forwarder 214 sends a system log, an information log, a debug log, an error log, information about a fatal event, etc.” Raliegh, in Para. [0210] discloses “the information provided by notification agent 234 includes unsolicited notifications of events (e.g., disk full, memory error, SNMP traps, etc.).” Raliegh, in Para. [0224] discloses “service processor 115, at least in part, is implemented in and/or stored on secure non-volatile memory (e.g., non-volatile memory can be secure non-volatile memory) that is not accessible without pass keys and/or other security mechanisms”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Harras, in view of the teaching of Raleigh, which discloses monitoring and debugging of different system components failure including memory in order to improve reliability of computational components in the system (Raleigh, [0198, 0203, 0205, 0210, 0224]).
Yao, as modified by Harris and Raleigh, fails to explicitly teach: the determining the size of the requested memory sub-system debug log data satisfies the threshold size condition comprising determining the size of the requested memory sub-system debug log data exceeds a size of an asymmetric encryption key provisioned to the system;
Karamcheti from the analogous technical field teaches: the determining the size of the requested memory sub-system debug log data satisfies the threshold size condition comprising determining the size of the requested memory sub-system debug log data exceeds a size of an asymmetric encryption key provisioned to the system;
(Karamcheti, in Para. [0096] discloses “In implementations where metadata stored in a bank of an asymmetric memory component is maintained in the form of a log, it is conceivable that the size of the log eventually may outgrow the memory capacity of the metadata erase block(s) in which the log is stored” Karamcheti, in Para. [0096] further discloses “the memory space allocated for the log may be selected such that it is highly unlikely that the allocated memory space will be exceeded before the asymmetric memory system fails.” Karamcheti, in Para. [0101] discloses “When the log is determined to exceed this predefined, threshold capacity of Eraseblock 2, it is collapsed again and the resultant, smaller version of the log is rewritten to Eraseblock 1 of Bank 510”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Harras and Raleigh, in view of the teaching of Karamcheti, which discloses memory managing based on the predefined threshold for the storage capacity in order to optimize storage of the log data files of different size in the memory (Karamcheti, [0096, 0101]).

Regarding claim 20 Yao, as modified by Harris and Karamcheti, teaches: The non-transitory computer-readable storage medium of claim 19, wherein the instructions further configured the processing device to perform operations: 
[encrypting the requested memory sub-system debug log data using the asymmetric encryption key] 
based on determining the size of the requested memory sub-system debug log data does not satisfy the threshold size condition (Examiner note: as noted above, a memory threshold size is met by the defined first/second size for each memory level) (Yao, in Para. [0043] discloses “for each memory level (l_i), the physical memory (RAM_i) has a defined first size to hold N_i data blocks (B) and the virtual memory (Shelter_i) has a defined second size to hold S_i data blocks (B)”);
[and sending a response to the request to the host system, the response including the encrypted memory sub-system debug log data].
Yao, as modified by Harris, and Karamcheti, fails to explicitly teach: encrypting the requested memory sub-system debug log data using the asymmetric encryption key
and sending a response to the request to the host system, the response including the encrypted memory sub-system debug log data
Raleigh from the analogous technical field teaches: encrypting the requested memory sub-system debug log data using the asymmetric encryption key (Examiner note: encryption of the debug log data is met by encryption of the debug log files communication bus) (Raliegh, in Para. [0226] discloses “there are multiple layers of security applied to agent communication bus 1630 communication protocols, such as including one or more of the following: point-to-point message exchange encryption using one or more keys that are partially shared or shared within the service processor 115 agent group and/or service controller 122” Raliegh, in Para. [0228] discloses “if the agents are implemented largely or entirely in software, then agent communication bus 1630 can be implemented as an inter-process software communication bus.”)  and sending a response to the request to the host system, the response including the encrypted memory sub-system debug log data (Raliegh, in Para. [0205] discloses “the log files are generated for individual service controller applications. In some embodiments, log forwarder 230 sends a system log, an information log, a debug log, an error log, information about a fatal event, etc.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Harras and Karamcheti, in view of the teaching of Raleigh, which discloses encryption of the debug log data communicating within the system in order to higher security of communication within the system (Raleigh, [0205, 0226, 0228]).

Regarding claim 21, claim 21 depended on claim 11 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 21 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431      

/TRANG T DOAN/Primary Examiner, Art Unit 2431